Citation Nr: 1007912	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-18 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to service connection for a right shoulder 
disability.  

6.  Entitlement to service connection for an inguinal hernia.  

7.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1974 to August 
1974, followed by service in the Army National Guard from 
August 1974 through 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
York, New York, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in St. Petersburg, Florida in 
December 2009.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  

The issues of entitlement to service connection for a right 
knee disorder, a left knee disorder, a right shoulder 
disorder, a left shoulder disorder, hypertension, and an 
inguinal hernia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

The Veteran does not have a hearing loss disability for VA 
rating purposes, since auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
are not 26 decibels (dB) or greater and speech recognition 
scores are not less than 94 percent.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§  
1131, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that the error did not affect the essential fairness 
of the adjudication, and that to make such a showing the VA 
had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

A letter sent to the Veteran in December 2005 addressed all 
notice elements listed under 3.159(b)(1) and was sent prior 
to the initial RO decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The Veteran was provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) in a letter dated March 2006. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained copies of the 
Veteran's active service medical records and his National 
Guard medical records.  The Veteran received a VA medical 
examination in March 2006, and VA has obtained a copy of the 
examination report.  Copies of the Veteran's private medical 
records have also been incorporated into the evidence of 
record.  Significantly, neither the Veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  




Facts and Analysis

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran does not suffer from a hearing loss disability for VA 
rating purposes.  As such, service connection is not 
warranted in this case.  

The Veteran's service treatment records and National Guard 
examinations demonstrate that the Veteran did not suffer from 
a hearing loss disability, for VA rating purposes, during his 
military service.  On the audiological evaluation performed 
during the Veteran's October 1973 enlistment examination, 
pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
10
LEFT
15
20
15
20
15

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2009).  Therefore, the evidence demonstrates that 
the Veteran was not suffering from a hearing loss disability 
at the time of his enlistment into active duty.  

Another audiometric evaluation was performed during a 
December 1977 National Guard retention examination.  Pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
10
LEFT
15
15
20
15
10

An authorized audiological evaluation performed during the 
Veteran's over 40 years of age examination in September 1988 
suggests little change in the Veteran's hearing.  Pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
20
LEFT
10
5
10
10
20

The record also contains an audiological evaluation performed 
during a June 1999 periodic examination.  Pure tone 
thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
20
LEFT
15
5
0
5
5

The above evidence indicates that the Veteran did not suffer 
from a hearing loss disability, for VA rating purposes, 
during his active military service or his National Guard 
service.  

The Veteran's post-service medical records demonstrate that 
the Veteran does not currently suffer from a bilateral 
hearing loss disability.  Subsequent to filing his claim of 
entitlement to service connection in December 2005, the 
Veteran was afforded a VA audiometric examination in March 
2006.  During the examination, the Veteran reported having 
difficulty hearing for the last 10 years.  The authorized 
audiological evaluation revealed pure tone thresholds, in dB, 
of:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
25
LEFT
10
10
5
15
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner concluded that the Veteran's hearing was within 
normal limits from 500 Hz to 6000 Hz, and word recognition 
ability was described as excellent bilaterally.  The examiner 
concluded that the Veteran's hearing loss was less likely 
than not related to an in-service event, injury or disease.  
The examiner based this opinion on the fact that the 
Veteran's high frequency hearing loss (at 8000 Hz) was not 
consistent with a noise-induced hearing loss.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of bilateral hearing loss, for VA rating purposes, 
the Board must deny the Veteran's claim.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  

The Board recognizes that the Veteran believes he suffers 
from bilateral hearing loss as a result of his military 
service.  However, as a lay person, the Veteran is not 
competent to diagnose himself with a medical disability, or 
provide an opinion regarding etiology.  See Routen, 10 Vet. 
App. at 186; see also Bostain, 11 Vet. App. at 127 (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  For 
VA rating purposes, a hearing loss disability is determined 
by the mechanical application of pure tone thresholds.  38 
CFR § 3.385.  The record does not demonstrate that the 
Veteran is competent to provide an opinion on this matter.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for bilateral hearing loss must be 
denied.  



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

The Veteran apparently served as a member of the New York 
National Guard from 1974 to 2003.  It is the Veteran's 
contention that he is entitled to service connection for a 
number of disabilities incurred during his National Guard 
service.  However, the record does not contain the dates of 
verified active duty for training (ACDUTRA) and/or inactive 
duty for training (INACDUTRA) during the Veteran's nearly 
30 years of National Guard service.  As such, additional 
development is necessary before appellate review may proceed 
on these claims.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Active military, naval or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in the 
line of duty, and any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

The Veteran contends that he is entitled to service 
connection for a number of disabilities, including bilateral 
knee disorders, bilateral shoulder disorders, hypertension 
and an inguinal hernia.  According to a June 1995 private 
medical record, the Veteran injured his left knee.  A private 
letter from September 2006 from a physician with the initials 
V.J.M. indicates that the Veteran suffers from osteoarthritis 
of both knees.  Therefore, the evidence demonstrates that the 
Veteran currently suffers from bilateral knee disorders.  
Specific dates for the Veteran's periods of ACDUTRA and 
INACDUTRA are necessary before an opinion can be made as to 
whether these conditions manifested during active duty.  

The record also demonstrates that the Veteran injured his 
right shoulder in May 1996 while performing yoga exercises.  
A May 1996 X-ray found right shoulder arthritis, and a 
February 1997 X-ray found evidence of left shoulder 
arthritis.  A March 2006 VA joint examination opined that 
these disabilities were at least as likely as not related to 
the Veteran's 30 years of National Guard duty.  However, 
without knowledge of the actual dates of ACDUTRA or 
INACDUTRA, a reliable opinion cannot be provided as to 
whether these disabilities were incurred during active duty.  

Finally, the evidence of record demonstrates that the Veteran 
has been diagnosed with both hypertension and an inguinal 
hernia.  According to a June 1999 periodic examination, the 
Veteran suffered from a left inguinal hernia.  A March 2006 
VA examination also assigned a diagnosis of hypertension, and 
this was noted to have first been diagnosed in 1996.  The 
examiner opined that this disability was not related to the 
Veteran's military service, as there was no in-service 
documentation.  However, such a conclusion cannot be made 
without first knowing the Veteran's dates of ACDUTRA and 
INACDUTRA.  

Therefore, verification of all dates and types of service 
(i.e., ACDUTRA or INACDUTRA) that the Veteran performed in 
the Army National Guard must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of Army National 
Guard service, including all dates and 
types of service (i.e., ACDUTRA or 
INACDUTRA).  Search all available 
repositories, including the National 
Personnel Records Center (NPRC) and the 
Office of the Adjutant General of the New 
York National Guard, in an attempt to 
locate the Veteran's complete service 
personnel records.  The claims folder 
should document the efforts made to obtain 
these records along with any negative 
responses.  If the service personnel 
records cannot be obtained, a letter 
should be sent to the Veteran informing 
him of the steps taken to obtain the 
service personnel records, listing 
alternative sources, and requesting him to 
furnish any such records in his possession 
or to identify the possible location of 
such records.  

2.  After receipt of the aforementioned 
records, if the AMC determines that 
evidence that bears upon the Veteran's 
claims of entitlement to service 
connection is received, the Veteran must 
then be scheduled for VA examinations.  
The examiner should be provided with the 
dates of the Veteran's periods of ACDUTRA 
and INACDUTRA in the examination 
request(s).  The examiner(s) should review 
the Veteran's claims folders in their 
entirety in conjunction with the 
examination(s).  

The examinations should include an 
explanation of the nature and etiology of 
any present disability that is reflected 
in the Veteran's National Guard records.  
The examiner(s) should address any 
relevant documents in the record and 
thereafter, provide a medical opinion as 
to whether it is at least as likely as not 
that the Veteran's disability(s) is/are 
related to or aggravated by any period of 
ACDUTRA or INACDUTRA during his National 
Guard service.  

3.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if any of the 
Veteran's claims can be granted.  If the 
claims are not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


